MARSHALL, J.
— This is an original proceeding in prohibition to prohibit the carrying into effect of an order of the Hon. Daniel D. Eisher, judge of the circuit court of St. Louis, made in the contested election ease of St. Louis, Alt, contestant, vs. Garrard Strode, contestee, for the office of public administrator of said city, commanding the election commissioners to open, count, compare with the voting lists and examine the ballots, cast for that office, at the general election in 1900, and to certify the result of such count, comparison and examination to the said circuit court, and to permit the parties and their attorneys to examine such ballots and to compare them with the voting lists and to require the election commissioners to certify any fact either party may desire, which is disclosed by such examination and comparison.
The order made in this case is similar to the order considered in the case of State ex rel. Eunkhouser v. Spencer, 164 Mo. 23, and what is there said applies with equal force to this case.
Eor the reasons there given the preliminary rule prohibiting the carrying out of the order of the. circuit court is made absolute.
All concur, except Robinson, J., who dissents.